J-S35036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM HITCHNER                           :
                                               :
                       Appellant               :   No. 3448 EDA 2019

       Appeal from the Judgment of Sentence Entered November 6, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0002486-2011


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 Filed: October 22, 2020

        Appellant, William Hitchner, appeals from the judgment of sentence of

time served to six months of confinement followed by 30 months of probation

imposed by the Court of Common Pleas of Delaware County after the

revocation of his prior probationary sentence for driving under the combined

influence of alcohol and a drug (third offense) and for driving while operating

privilege is suspended or revoked.1 We vacate the judgment of sentence and

remand the case for proceedings consistent with this decision.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 75 Pa.C.S. §§ 3802(d)(3) and 1543(b)(1) (“for a violation of section 3802
(relating to driving under influence of alcohol or controlled substance) . . . ,
because of a violation of section 1547(b)(1) (relating to suspension for
refusal)”), respectively.
J-S35036-20



       On July 9, 2013, Appellant pleaded guilty to the aforementioned charges

and was immediately sentenced to one to two years of confinement followed

by three years of probation. Following his release from confinement, Appellant

relocated to the State of Delaware in order to care for his mother, who had a

stroke, and his supervision was transferred to the State of Delaware pursuant

to the Interstate Compact for the Supervision of Adult Offenders Act.2

       On February 1, 2018, the trial court issued a bench warrant for

Appellant’s arrest. On November 6, 2019, the trial court held a revocation of

probation hearing, at which --

       [Appellant] objected to the introduction of hearsay evidence from
       the State of Delaware regarding his probation. N.T., 11/06/2019,
       [at] 20. Counsel for Commonwealth introduced a business record
       to reflect the information that the [Delaware County] probation
       officer[, Jeff Roney,] offered in his verbal testimony. [Id. at] 21.

Trial Court Opinion, dated February 24, 2020, at 2.        The report from the

Delaware State Probation Office documented events between December 15,

2017, and January 10, 2018,3 including conversations between Appellant and

the authoring officer, between Appellant’s sister and the author, and between


____________________________________________


2 61 Pa. C.S. §§ 7111–7115. The Interstate Compact is an agreement entered
into by the states to govern the movement, supervision and rehabilitation of
parolees and probationers. Id. § 7112.
3 The date of the report itself is unclear. The copy in the certified record is
blurred. The second digit in the date next to the authoring officer’s name is
indecipherable, making the date somewhere between January 20 and 29,
2018. The date next to the compact administrator’s name is January 18,
2018. Accordingly, at the earliest, the report was written eight days after the
last of the events that it chronicles.

                                           -2-
J-S35036-20



Appellant and an unnamed male officer. Exhibit C-1, 11/6/2019, at 3 (not

paginated). No supporting documentation was attached to the report.

      In response to Appellant’s objection, the Commonwealth elicited the

following testimony from Officer Roney:

      MR. RONEY:         I am the supervisor of the interstate compact.

      [THE COMMONWEALTH]:         And are there certain reports and
      documents that are prepared in order for an individual to be
      supervised under that compact?

      MR. RONEY:        Yes. We are prohibited from having direct
      communication with the supervising agent.                The only
      communication we can have is a compact action request which is
      the document that I just sent up to you detailing the violations of
      [Appellant]’s supervision while under the jurisdiction of Delaware
      authorities.

      [THE COMMONWEALTH]:           And this is a document that’s kept
      in the ordinary course of business as it relates to the compact?

      MR. RONEY:         That’s correct.

N.T., 11/6/2019, at 21. The author of the report from the Delaware State

Probation Office did not testify, the Commonwealth did not offer a certification

authenticating the report, and Officer Roney did not explicitly testified to being

the custodian of the report. See Exhibit C-1, 11/6/2019; N.T., 11/6/2019 at

19-21.

      Based upon Officer Roney’s testimony, the trial court concluded that

“[t]he business record met the hearsay exception under Pa.R.E. 803(6),

Records of a Regularly Conducted Activity, and, thus, was admissible.” Trial

Court Opinion, dated February 24, 2020, at 2.




                                      -3-
J-S35036-20



       At the conclusion of the hearing, the trial court found that Appellant had

violated the terms of his probation and resentenced him to time served to six

months of confinement followed by 30 months of probation. On December 2,

2019, Appellant filed this timely direct appeal.4

       Appellant now presents the following issue for our review:

       The trial court erred in sentencing [Appellant] to a term of
       incarceration for violating his probation based entirely on
       inadmissible hearsay evidence.

Appellant’s Brief at 5.

       “We review a sentence imposed following a revocation of probation for

an error of law or an abuse of discretion.” Commonwealth v. Flowers, 149
A.3d 867, 873 (Pa. Super. 2016).

       Appellant contends that “[t]he trial court erred in imposing a sentence

of incarceration . . . almost entirely as a result of its analysis of inadmissible

hearsay evidence.” Appellant’s Brief at 13.

       “‘Hearsay’ means a statement that (1) the declarant does not make

while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” Pa.R.E.

801(c).5     “The rule against admitting hearsay evidence stems from its
____________________________________________


4 Appellant filed his statement of errors complained of on appeal on
December 23, 2019. The trial court entered its opinion on February 24, 2020.
5The Rules of Evidence apply to hearings on the revocation of probation and
parole. Pa.R.E. 101(a) (“These rules of evidence govern proceedings in all
courts of the Commonwealth of Pennsylvania’s unified judicial system, except
as otherwise provided by law.” (emphasis added)). Albeit that the comment



                                           -4-
J-S35036-20



presumed unreliability, because the declarant cannot be challenged regarding

the accuracy of the statement.” Commonwealth v. Chmiel, 889 A.2d 501,

532 (Pa. 2005) (citation omitted); see also Commonwealth v. Smith, 681
A.2d 1288, 1290 (Pa. 1996) (“a hearsay statement lacks guarantees of

trustworthiness”). “In order to guarantee trustworthiness, the proponent of

a hearsay statement must establish an exception to the rule of exclusion

before it shall be admitted.”        Commonwealth v. Manivannan, 186 A.3d
472, 480 (Pa. Super. 2018), reargument denied (July 7, 2018).

       As noted above, in the current action, the trial court “relied upon the

business record introduced by the Commonwealth to make its decision which

[the court found] met the Pa.R.E. 803(6) hearsay exception.”         Trial Court

Opinion, dated February 24, 2020, at 2. Accordingly, at issue in this appeal

is whether the report from the Delaware State Probation Office meets the

requirements of the hearsay exception for business records.        Pennsylvania

Rule of Evidence 803 provides, in relevant part:

       The following are not excluded by the rule against hearsay,
       regardless of whether the declarant is available as a witness: . . .

          (6) Records of a Regularly Conducted Activity. A
          record (which includes a memorandum, report, or data
          compilation in any form) of an act, event or condition if:


____________________________________________


to Pa.R.E. 101 concedes, “[t]raditionally, our courts have not applied the law
of evidence in its full rigor in proceedings such as . . . sentencing hearings
[and] parole and probation hearings,” this comment does not endorse a
wholesale abrogation of the hearsay rule in the context of hearings on the
revocation of probation or parole.

                                           -5-
J-S35036-20


            (A) the record was made at or near the time by--or
            from information transmitted by--someone with
            knowledge;

            (B) the record was kept in the course of a regularly
            conducted activity of a “business”, which term
            includes business, institution, association, profession,
            occupation, and calling of every kind, whether or not
            conducted for profit;

            (C) making the record was a regular practice of that
            activity;

            (D) all these conditions are shown by the
            testimony of the custodian or another qualified
            witness, or by a certification that complies with Rule
            902(11) or (12) or with a statute permitting
            certification; and

            (E) the opponent does not show that the source of
            information or other circumstances indicate a lack of
            trustworthiness.

Pa.R.E. 803(6) (emphasis added).

      In the current case, the Commonwealth did not authenticate the report

from the Delaware State Probation Office by certification. Appellant argues

that Officer “Roney’s description of the document and its handling does not

meet [any other] test of authentication.”       Appellant’s Brief at 16.   The

Commonwealth answers: “In the case at bar, the Commonwealth’s witness[,

i.e., Officer Roney,] was a valid custodian of the document as a supervisor of

the Interstate Compact and provided sufficient testimony qualifying the

document as produced in the regular course of business under the compact.”

Commonwealth’s Brief at 9.

      In In re A.J.R.-H., 188 A.3d 1157 (Pa. 2018), the Supreme Court of

Pennsylvania considered whether certain exhibits admitted into evidence


                                     -6-
J-S35036-20



“satisf[ied] the requirements of the business records exception[,]” where, as

in the current matter, “none of the documents were certified copies”:

      There were emails and reports that documented conversations
      that occurred between individuals who did not testify and/or who
      did not author the document in question. . . . [No] witness testified
      to being the custodian of any of the records admitted from the
      various sources and authors. No witness stated that she was able
      to speak to the mode of each of the documents’ preparation,
      testify that the documents were created at or near the time of the
      documented event or conversation, or made in the regular
      practice of the activity involved.
Id. at 1167-69 (footnotes omitted).       After reflecting on these facts, the

Supreme Court found that “the manner in which these exhibits were admitted

into evidence . . . failed to satisfy the requirements of the business records

exception.” Id. at 1167.

      Analogously, in the current matter, the report from the Delaware State

Probation Office documented conversations the occurred between individuals

who did not testify and/or who did not author the report – including Appellant,

Appellant’s sister, an unnamed male officer, and, of course, the non-testifying

author. Compare Exhibit C-1, 11/6/2019, at 3, with A.J.R.-H., 188 A.3d at

1168. Neither Officer Roney nor anyone else testified to being the custodian

of the report. Compare N.T., 11/6/2019, at 19-21, with A.J.R.-H., 188 A.3d

at 1169.   Furthermore, the document itself indicates that it was written

anywhere from a minimum of eight days to over a month after the events it

chronicles. Compare Exhibit C-1, 11/6/2019, at 3, with A.J.R.-H., 188 A.3d

at 1169.   These facts suggest that the manner in which the report of the



                                      -7-
J-S35036-20



Delaware State Probation Office was admitted into evidence failed to satisfy

the business records exception. A.J.R.-H., 188 A.3d at 1167.

       However, in the Commonwealth’s favor is Officer Roney’s testimony that

the report was made in the regular practice of the activity involved. Compare

N.T., 11/6/2019, at 21, with A.J.R.-H., 188 A.3d at 1169. Additionally, his

explanation that the report was prepared in order for an individual to be

supervised arguably qualifies as the mode of the documents’ preparation.

Compare N.T., 11/6/2019, at 21, with A.J.R.-H., 188 A.3d at 1169.

Nevertheless, these considerations are not enough to compensate for the

above-mentioned defects in the authentication of the report.             Compare

A.J.R.-H., 188 A.3d at 1169, with N.T., 11/6/2019, at 21.

       Based upon these deficiencies, we cannot accept that the report was

properly    authenticated      nor    can      the   Commonwealth   guarantee   the

trustworthiness of its contents. Accordingly, the trial court erred in admitting

this evidence.

       Moreover, the court’s error was not harmless.          See In re M.T., 607
A.2d 271, 280-81 (Pa. Super. 1992) (per curiam) (even if a court erred by

admitting hearsay, an appellant must still establish that the court’s error was

reversible error).6

       “[A]n evidentiary error of the trial court will be deemed harmless
       on appeal where the appellate court is convinced, beyond a
____________________________________________


6We may rely on cases predating the enactment of the Pennsylvania Rules of
Evidence to the extent they comport with the Rules. Commonwealth v.
Aikens, 990 A.2d 1181, 1185 n.2 (Pa. Super. 2010).

                                            -8-
J-S35036-20


      reasonable doubt, that the error could not have contributed to the
      verdict.” Commonwealth v. DeJesus, 584 Pa. 29, 880 A.2d
608, 614 (2005) (citing Commonwealth v. Story, 476 Pa. 391,
      383 A.2d 155, 164–66 (1979)).

Manivannan, 186 A.3d at 480 (2018). While, normally, “a trial court acting

as the fact-finder is presumed to know the law, ignore prejudicial statements,

and disregard inadmissible evidence[,]” Commonwealth v. McFadden, 156
A.3d 299, 309 (Pa. Super. 2017), in the instant action, the trial court opinion

unambiguously stated that it took into account this inadmissible evidence: “In

a complete and comprehensive review of the record when making the final

judgment, this [c]ourt relied upon the business record introduced by the

Commonwealth.”      Trial Court Opinion, dated February 24, 2020, at 2.

Consequently, we cannot state, beyond a reasonable doubt, that the

admission of the report of the Delaware State Probation Office did not

contribute to the trial court’s decision to revoke Appellant’s probation; ergo,

the court’s error in admitting the report was not harmless. Manivannan, 186
A.3d at 480.

      Hence, we are constrained to conclude that Appellant is entitled to a

new revocation of probation hearing. See Commonwealth v. Mullins, 918
A.2d 82 (Pa. 2007) (it is not proper to reverse revocation of probation where

there was insufficient evidence of a probation violation presented; instead,

proper procedure is to remand for another revocation hearing so that the

evidentiary problem can be remedied); see also Commonwealth v. Foster,

214 A.3d 1240, 1243, 1252, 1254 (Pa. 2019) (citing Commonwealth v.

Maye, 411 A.2d 783, 786 (Pa. Super. 1979) (this Court remanded based on

                                     -9-
J-S35036-20



a violation of the probationer’s right to confrontation, as the Commonwealth

established the violation through hearsay evidence alone)); Commonwealth

v. Carver, 923 A.2d 495, 499 (Pa. Super. 2007) (after this Court “eliminated

some of [the a]ppellant’s conduct from the trial court’s consideration[,]” the

trial court must be “given the opportunity to analyze whether [the a]ppellant’s

probationary   conduct    warrants   revocation   under     the   applicable   legal

mandates”). For the foregoing reasons, we vacate the order of the trial court

and remand the case for proceedings consistent with this decision.

      Judgment of sentence vacated.           Case remanded for proceedings

consistent with this decision. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/20




                                     - 10 -